Motion to dismiss appeals granted, with $10 costs, unless the appellants file the undertakings required by section 298 of the Surrogate’s Court Act within 10 days after service of a copy of the order entered herein with notice of entry thereof, and procures the record on appeal and appellants’ points to be served and filed on or before March 31, 1959, with notice of argument for the May 1959 Term of this court, said appeals to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.